 


114 HR 2308 IH: To designate a peak located in Nevada as “Mount Reagan”.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2308 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Hardy introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate a peak located in Nevada as Mount Reagan. 
 
 
1.Designation of Mount Reagan 
(a)DesignationThe peak in the State of Nevada located at N 36.18804 W 114.99815 shall be designated as Mount Reagan. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Mount Reagan. 
 
